Citation Nr: 1808232	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disc disease.

2. Entitlement to a total disability rating based on unemployabilty (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Board granted an increased rating of 40 percent, but no higher, for service-connected lumbar spine disc disease, denied a rating in excess of 10 percent for residuals of injury to the left great toe, and denied a temporary total evaluation for convalescence due to left great toe surgery. The Veteran appealed the August 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court). In September 2017, the Court issued an order that remanded the issue of entitlement to a rating in excess of 40 percent for service-connected lumbar spine disc disease in accordance with a September 2017 Joint Motion for Partial Remand (JMPR) by the parties. 

In addition, the August 2016 Board decision found the issue of entitlement to a TDIU had been reasonably raised by the record and added it to the appeal. In the same decision, the Board remanded the issue of TDIU for further development. In March 2017, VA sent notice and claims forms to the Veteran, to include an Application for Increased Compensation based on Unemployabilty form. In October 2017, the Veteran contacted VA stating he planned to submit additional information to support his claim for TDIU. Although to date the Veteran has not returned the Application for Increased Compensation based on Unemployabilty form or submitted additional information to support his TDIU claim, the Board finds the issue of TDIU continues to be reasonably raised by the record, and is properly before the Board by virtue of his increased rating claim for lumbar spine disc disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds the VA examinations evaluating the lumbar spine to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Specifically, the Veteran reported severe weekly flare-ups with pain at his June 2010 and May 2012 VA examinations. The examiners acknowledged there was functional loss during flare-ups, but did not express any additional functional loss in terms of degrees of limited motion, or explain why there would not be loss of additional degrees of limited motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, the Veteran's last lumbar examination was in May 2012 and VA treatment records indicate the Veteran's back condition has continued to worsen. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The matter of TDIU is inextricably intertwined with the currently open claim for an increased evaluation for lumbar spine disc disease. Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disc disease. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide range of motion testing for the lumbar spine. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

If the examination does not take place during a flare-up or after repeated use over time, the examiner should attempt to offer an estimate derived from information procured from relevant sources, including the Veteran's lay statements. An examination that fails to attempt to ascertain adequate information from relevant sources regarding frequency, duration, characteristics, severity, or functional loss during flare-ups or repeated use over time will be considered inadequate. See Sharp v. Shulkin, 
29 Vet. App. 26 (2017).

In addition to the Veteran's statements at the examination, consider the Veteran's contentions that he uses a walker in the mornings and always uses a cane to prevent falling; muscle spasms and generalized weakness causing unsteadiness and falls; and severe weekly flare-ups with pain brought on by prolonged standing, walking, sitting, lifting, twisting, stooping, chores, and stairs. See June 2010 VA examination, May 2012 VA examination, May 2012 VA treatment visit, August 2016 VA treatment visit.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the VA examination and opinion, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

3. Upon completion of the above actions, readjudicate the claims. If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his representative the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




